Citation Nr: 0201431	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

2.  Entitlement to service connection for alcohol abuse 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from June 1979 to 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 2001, a statement of the case was issued 
in February 2001, and a substantive appeal was received in 
March 2001.

As hereinafter discussed, prior rating decisions have 
referred to the first issue as one of entitlement to service 
connection for a "nervous condition."  However, the Board 
believes that the disability at issue is more accurately 
described as "psychiatric disability" which encompasses 
various mental disorders. 

With regard to the second issue, the Board notes here that a 
temporary stay has been imposed on appellate review of claims 
for compensation based on alcohol and drug abuse related 
disabilities claimed either secondary to or as a symptom of a 
service-connected disability.  See Chairman's Memorandum No. 
01-01-13, "Temporary Stay on Adjudication of Claims for 
Compensation based on Alcohol and Drug Abuse Related 
Disabilities, Claimed as Secondary to or as a Symptom of a 
Service-Connected Disability" (June 25, 2001).  However, the 
veteran in the present case is not service-connected for any 
disability and his claim is essentially one involving primary 
alcohol abuse disability.  Accordingly, the alcohol abuse 
disability issue in the present case is not subject to the 
Board stay.  


FINDINGS OF FACT

1.  Entitlement to service connection for a "nervous 
condition" was denied by rating decision in August 1981; a 
notice of disagreement was not received to initiate an appeal 
from that determination. 

2.  Entitlement to service connection for a "nervous 
condition" was denied by rating decision in October 1988; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

3.  Evidence received since the October 1988 rating decision 
pertinent to the issue of entitlement to service connection 
for psychiatric disability is not so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.

4.  Service connection has not been established for any 
disability. 

5.  Applicable law precludes an award of VA compensation for 
alcohol abuse disability which is not secondary to or a 
symptom of a service-connected disability. 


CONCLUSIONS OF LAW

1.  The August 1981 and October 1988 rating decisions which 
denied entitlement to service connection for a "nervous 
condition" are final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the October 1988 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for psychiatric disability 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  VA compensation may not be paid for the veteran's alcohol 
abuse disability as a matter of law.  38 U.S.C.A. §§ 105, 
1131 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes both private and VA medical 
reports.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  For purposes of this particular case, the Board also 
notes here that the new legislation expressly provides that 
the duty to assist the veteran shall not be construed to 
require VA to reopen a claim that has been disallowed except 
where new and material evidence has been presented or secured 
as described in 38 U.S.C.A. § 5108.  Moreover, with respect 
to the alcohol abuse disability issue, it should also be 
noted that enactment of the Veterans Claims Assistance Act of 
2000 does not affect this issue which is governed by federal 
statutes.  See Smith v. Gober, 14 Vet.App. 227, 231-32 
(2000).  Under these circumstances, no further action is 
necessary to assist the claimant with his claims. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations.  The discussions in the rating decision 
and statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issues in the present case involve underlying claims for 
service connection.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Where a veteran served 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

For purposes of this case it should be noted here that 
personality disorders as such are not are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Moreover, Congress has determined that VA 
compensation may not be paid for disability due to alcohol 
abuse.  38 U.S.C.A. §§ 105(a), 1131.  

I.  Psychiatric Disability.

In the present case, the record shows that a claim by the 
veteran for entitlement to service connection for what as 
described as a "nervous condition" was denied by rating 
decision in August 1981 based on a finding that the 
adjustment disorder with depression and the borderline 
personality disorder noted in the veteran's service medical 
records were not diseases for VA compensation purposes.  See 
38 C.F.R. § 3.303.  Although the veteran was notified of this 
determination, he did not file a notice of disagreement to 
initiate an appeal.  The August 1981 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, a 
claim which is the subject of a prior final determination 
will be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In July 1988, the veteran filed another service connection 
claim based on psychiatric symptomatology.  By rating 
decision in October 1988, the RO denied entitlement to 
service connection for a "nervous condition."  Although it 
is not clear whether or not the RO applied the new and 
material evidence analysis, it did note the prior final 
denial in August 1981.  It also considered manic depressive 
illness, but determined that this disorder had its onset many 
years after service.  At any rate, the October 1988 rating 
decision also became final since the veteran did not file a 
notice of disagreement to initiate an appeal.  38 U.S.C.A. 
§ 7105(c).  In October 1999, the veteran filed another claim 
based on psychiatric symptomatology and also on alcohol 
abuse.  In a June 2000 rating decision, the RO found no new 
and material evidence to reopen the psychiatric disability 
claim and also denied service connection based on alcohol 
abuse.  The veteran did file a notice of disagreement from 
the June 2000 rating decision, however, and the present 
appeal ensued. 

The regulatory amendment implementing VCAA as to 38 C.F.R. 
§ 3.156 was explicitly made applicable to applications to 
reopen finally disallowed claims which were received by VA on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
Since the application to reopen the claim of service 
connection in the instant case was received prior to this 
date, the preexisting version of 38 C.F.R. § 3.156 applies.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, in order to reopen a claim, there must be new 
and material evidence presented or secured "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record as a whole, the Board is unable to 
find that new and material has been received to reopen the 
veteran's underlying claim based on psychiatric disability, 
however diagnosed.  The VA outpatient and hospital records 
received since October 1988 are new as they were not 
available for the RO's review in October 1988.  These records 
show that the veteran was hospitalized for five days in 
October 1984, in part, due to an adjustment disorder.  
However, the fact that the veteran suffered from an 
adjustment disorder was known at the time of the prior rating 
decisions.  The newly received evidence does not in any 
manner suggest any relationship between currently psychiatric 
disability and the veteran's service.  Some other items of 
new evidence suggest a personality disorder and/or a bipolar 
disorder.  However, the fact that the veteran currently 
suffers from a personality disorder was also known at the 
time of the October 1988 rating decision.  As noted earlier, 
personality disorders are not considered diseases or injuries 
for VA service connection purposes.  As for the possibility 
that the veteran suffers from a bipolar disorder, there was 
also evidence of record in October 1988 showing treatment for 
a manic depressive illness.  In sum, none of the items of 
evidence received since October 1988 suggest any relationship 
between a psychiatric disorder which may be recognized for VA 
purposes and the veteran's military service.  The newly 
received items of evidence are not, either by themselves or 
in connection with evidence previously of record, so 
significant that they must be considered to fairly decide the 
merits of the veteran's psychiatric disability claim.  In 
other words, new and material evidence has not been received 
to reopen the veteran's claim. 

II.  Alcohol Abuse Disability.

Both service medical records and post-service medical records 
reveal the presence of alcohol abuse, and the veteran 
maintains that he suffers from an alcohol induced mood 
disorder.  However, 38 U.S.C.A. § 1131 states that "no 
compensation shall be paid if the disability is the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The veteran's claim based on alcohol abuse, 
including for a mood disorder due to alcohol abuse, is 
therefore precluded by law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (in the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law); see also 38 U.S.C.A. § 3.105(c). 

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit has held that the statutory 
provisions, when read in light of its legislative history, 
does not preclude a veteran from receiving compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability, or from using alcohol or 
drug-related disabilities as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).  However, in 
the present case the veteran is not service-connected for any 
disability, so there is no avenue for considering service 
connection on a secondary basis.  


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

